internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc te_ge eb hw - plr-100861-02 date legend statute taxpayer dear this letter responds to a letter from your authorized representative dated date requesting a ruling on the proper federal_income_tax treatment of certain disability payments made by taxpayer to members and survivors under the statute section of the statute provides that any member permanently incapacitated for the performance of duty shall be retired for disability regardless of age if and only if a the member’s incapacity is a result of injury or disease arising out of and in the course of the member’s employment and such employment contributes substantially to such incapacity or the member has completed five years_of_service and the member has not waived retirement in respect to the particular incapacity or aggravation thereof as provided by section b c section of the statute provides if a safety member a fireman member or a member in active law enforcement who has completed five years or more of service under a pension system established pursuant to chapter_4 commencing with section or under a pension system established pursuant to chapter commencing with section or both or under this retirement_system or under the state employees’ retirement_system or plr-100861-02 under a retirement_system established under this chapter in another county and develops heart trouble such heart trouble so developing or manifesting itself in such cases shall be presumed to arise out of and in the course of employment such heart trouble so developing or manifesting itself in such cases shall in no case be attributed to any disease existing prior to such development or manifestation section of the statute provides upon retirement of any member for service-connected disability he shall receive an annual allowance payable in monthly installments equal to one-half of his final compensation notwithstanding any other provision of this chapter any member upon retirement for service-connected disability shall receive a current service pension or a current service pension combined with a prior service pension purchased by the contributions of the county or district sufficient which when added to the service retirement annuity will equal one-half of his final compensation or if qualified for a service retirement he shall receive his service retirement allowance if such allowance is greater but in no event shall it exceed the limitation as set forth in section as it now reads or may hereafter be amended to read the provisions of this section shall also apply to any employee who becomes disabled for service connected causes prior to the first day of the calendar month when he would normally become a member section of the statute provides that when a retired member dies the allowance received because of service-connected disability shall be paid for life to specified survivors sections and of the statute provide for a member to elect to reduce his or her retirement allowance during his or her lifetime in order to increase their survivor’s benefits sections and of the statute provide benefits to survivors of members who die as the result of accident injury or disease incurred in the course of or performance of duty section provides that if an employee dies as a result of injury or disease arising out of and in the course of employment the employee’s survivor may elect to receive an annual allowance equal to one-half of the employee’s final compensation instead of the death_benefit provided for nonservice-connected death under section plr-100861-02 sec_61 of the internal_revenue_code provides that except as otherwise provided by law gross_income means all income from whatever source derived including compensation_for services sec_104 of the code provides that gross_income does not include amounts received under workmen’s compensation acts as compensation_for personal injuries or sickness sec_1_104-1 of the income_tax regulations states that sec_104 of the code excludes from gross_income amounts received by an employee under a workmen’s compensation act or under a statute in the nature of a workmen’s compensation act that provides compensation to the employee for personal_injury_or_sickness incurred in the course of employment sec_104 also applies to compensation which is paid under a workmen’s compensation act to the survivor or survivors of a deceased employee sec_104 does not apply to a retirement pension or annuity to the extent it is determined by reference to the employee's age or length of service or the employee's prior contributions even though the employee's retirement is occasioned by an occupational injury or sickness sec_104 also does not apply to amounts which are received as compensation_for a non-occupational injury or sickness nor to amounts received as compensation_for an occupational injury or sickness to the extent that they are in excess of the amount provided in the applicable workmen's_compensation_act or acts if benefits are computed by a formula that does not refer to the employee's age length of service or prior contributions and are provided to a class that is restricted to employees with service-incurred injuries sickness or death then the statute under which the benefits are paid qualifies as a statute in the nature of a workmen's_compensation_act see revrul_80_84 1980_1_cb_35 revrul_83_77 1983_1_cb_37 revrul_80_44 1980_1_cb_34 the fact that the amount received is based on a percentage of the employee's salary on the date of the disability does not disqualify the payment from qualifying as one in the nature of workmen's_compensation see revrul_68_10 1968_1_cb_50 in 82_tc_630 pincite aff'd 804_f2d_553 9th cir the court stated the ordinance under which payments were received purports to compensate employees for occupational disabilities however paragraph creates an irrebuttable presumption that certain enumerated disabilities are occupationally related paragraph does not sufficiently limit the criteria for compensability to meet the requirement that the statute allow disability payments solely for service-related personal_injury_or_sickness plr-100861-02 thus paragraph is not a statute in the nature of a workmen’s compensation act in revrul_80_44 1980_1_cb_34 the taxpayer was receiving disability payments a portion of each payment was excludable under sec_104 and a portion was not excludable under sec_104 because it was attributable to length of service under the plan the employee could reduce his disability payment allowance in order to increase the survivor’s benefit the ruling holds that if an employee elects to reduce the employee’s lifetime allowance in order to increase the survivor’s benefit the reduction is attributable pro_rata among the components of the lifetime allowance thus the increase in the survivor’s benefits is partially attributable to a reduction of the employee’s excludable sec_104 benefit which is excludable by the survivor from gross_income and a reduction of the employee’s nonexcludable benefit which is includable by the survivor in gross_income based on the information submitted representations made and authorities cited above we conclude as follows benefits received under section a of the statute except for those members who are retired on the basis of the irrebuttable presumption provided in section as a result of injury or disease arising out of and in the course of employment are received under a statute in the nature of a workmen’s compensation act and are excludable under sec_104 of the code with respect to those members who are retired under section a pursuant to the irrebuttable presumption provided in section the statute is not a statute in the nature of a workmen’s compensation act and benefits received by such members pursuant to section are not excludable from gross_income under sec_104 of the code like the statute in take v commissioner section provides for benefits to a certain class of employees based on a presumption that the disability is employment related under section the payment of benefits are for disabilities that are not work-related and are not restricted to a class of employees who can retire only if their incapacity is the result of injury or disease arising out of and in the course of employment with respect to those members retiring under section b of the statute who have completed five years_of_service the statute is not a statute in the nature of a workmen’s compensation act because they can retire regardless of the cause of their incapacity thus the benefits are not restricted to a class of employees who incur an occupational injury sickness or death accordingly benefits received under section b of the statute are not excludable from gross_income under sec_104 of the code plr-100861-02 under section of the statute if an employee receiving an allowance because of a service-connected disability is also qualified for a service retirement the employee may receive the service retirement allowance if such allowance is greater the amount equal to the member’s service-connected disability allowance one-half of the member’s final compensation is excludable under sec_104 of the code benefits received by such members pursuant to section of the statute in excess of percent of the member’s final compensation are not excludable under sec_104 because they are based upon age and years_of_service section of the statute provides benefits which are limited to the survivors of employees who die as result of service-connected disability section of the statute is a statute in the nature of a workmen’s compensation act and the benefits received under section are excludable from gross_income under sec_104 of the code the survivor benefits provided under sections and of the statute are attributable to a reduction in the employee’s lifetime benefits accordingly we conclude that a percentage of the survivor benefits received under sections and equal to the percentage of an employee’s lifetime benefit excludable under sec_104 qualifies as payment under a workmen’s compensation act to the survivor or survivors of a deceased employee and is excludable from gross_income sections and of the statute provide benefits which are limited to survivors of employees who die as a result of accident injury or disease sustained in the course or performance of duty sections and are statutes in the nature of a workmen’s compensation act and benefits received under these sections of the statute are excludable from gross_income under sec_104 of the code because the survivor can elect to receive the benefits provided under these sections or the benefits provided in the case of nonservice-connected death under section only that amount which is payable as a result of death due to service-connected injury or disease under the applicable part of section is excludable from gross_income under sec_104 the excess is includable in the recipient’s gross_income because it is received under the nonservice-connected provisions of section payments received under any provision of the statute on account of nonservice- connected disability are not received under a statute in the nature of a workmen’s compensation act and are therefore not excludable from gross_income under sec_104 of the code plr-100861-02 except as specifically ruled upon above no opinion is expressed or implied with respect to the application of any other provision of the code or the regulations to the benefits described this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely felix zech assistant chief health welfare branch office of division counsel associate chief_counsel tax exempt government entities enclosure copy for section purposes
